C. A. 5th Cir.
Certiorari granted limited to Questions I and IV, presented by the petition which read as follows:
“I. Whether the registration and tax provisions in 26 U. S. C. Sections 4741 (a), 4742 and 4744 (a), as applied to Petitioner, violate his privilege against self incrimination protected by the Fifth Amendment to the United States Constitution and his rights thereunder as amplified by this Court in three recently decided cases: Marchetti v. U. S., 390 U. S. 39 (1968); Grosso v. U. S., 390 U. S. 62 (1968); and Haynes v. U. S., 390 U. S. 85 (1968).”
“IV. Whether Petitioner was denied due process under the Fifth Amendment by the application, under the circumstances of this case, of the provisions of 21 U. S. C. § 176a, providing that an inference may be drawn respecting the illegal origin and nature of marihuana solely from possession thereof.”